Citation Nr: 0333734	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  03-08 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a disability 
characterized by multiple joint pain to include the low back, 
and bilateral ankles, knees and great toes.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from April 1958 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas, which denied the 
veteran's claim for service connection for multiple joint 
pain to include the low back, ankles, knees and great toe.  
The veteran filed a timely appeal to this adverse 
determination.

The Board observes that in a VA Form 9 dated in June 2003, 
the veteran's accredited representative asserts that the 
veteran's vision loss is a residual of the disability for 
which the veteran now seeks service connection and which also 
results in his multiple joint pain, specifically 
spondyloarthropathy.  This matter is referred to the RO for 
appropriate action.


REMAND

In reviewing this appeal, the Board observes that the 
veteran's claims file contains a memorandum from the 
veteran's local representative to his national representative 
dated August 5, 2003, suggesting that a VA Form 646, 
Statement in Support of Claim, be filed "withdrawing the 
claim for service connection of arthritis," and filing a new 
claim for service connection for spondyloarthropathy.  This 
action was recommended because the local representative had 
reportedly received new medical evidence which showed a new 
diagnosis of spondyloarthropathy, which the examiner stated 
accounted for the veteran's arthritis symptoms.  It is 
unclear from this document whether a withdrawal is actually 
being sought by the representative, or merely was suggested 
by one representative to another.  In either case, the Board 
finds that, for two reasons, the proper course of action in 
this case is to remand the veteran's claim to the M&ROC with 
instructions that the M&ROC readjudicate the veteran's 
existing claim for multiple joint pain to include the low 
back, and bilateral ankles, knees and great toes in light of 
the new evidence and diagnosis.  

First, the Board observes that the issue on appeal is not 
framed specifically as service connection for arthritis, but 
more generally as service connection for "multiple joint 
pain," as described above.  As such, the issue as framed is 
broad enough to encompass a claim for service connection for 
spondyloarthropathy.  

Second, the Board observes that if the veteran withdraws his 
pending appeal at this stage and files a "new" claim for 
service connection for spondyloarthropathy, any benefits 
awarded would generally only be payable from the date of the 
filing of the new claim in August 2003, not from the date of 
filing of the original service connection claim in May 2002.  
See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(r) 
(2003).  Therefore, readjudication of the existing claim in 
light of the new evidence would clearly be to the veteran's 
benefit.  

The Board also notes that the additional evidence submitted 
directly to the Board includes some records relating to the 
veteran's admission to the Hines VA Medical Center (VAMC) 
Blind Rehabilitation Center in March 2003.  However, these 
records do not appear to be complete.  On remand, the RO 
should ensure that all relevant records from that facility 
are obtained and associated with the record on appeal.  The 
Board notes further that a May 2003 note associated with this 
hospitalization includes a statement that it was believed 
that the veteran had an undifferentiated spondyloarthropathy 
and that the veteran's history which started back in 1959 
seemed consistent with that diagnosis and included lots of 
tendonitis of the feet, swelling of the ankles and knees and 
later some back stiffness.  In light of this medical evidence 
and once the additional medical records are reviewed, the RO 
should determine whether an additional medical 
examination/opinion is warranted in this case. 

Finally, the Board notes that during the pendency of this 
appeal, Congress passed the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)].  The Board notes that the VCAA became law 
in November 2000 and that the veteran filed his claim for VA 
benefits in this case after that time.  As such, the 
provisions of the VCAA are potentially applicable to this 
pending appeal.  See Kuzma v. Principi, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  Therefore, since this case is being 
remanded for additional development and although the RO did 
inform the veteran of the pertinent provisions of the VCAA by 
VA letter dated in November 2001, the RO should ensure that 
the veteran is informed that that notwithstanding the 
information previously provided in the VCAA notice letter to 
the veteran in November 2001, a full year is allowed to 
respond to a VCAA notice.  See Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003).  . 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the Board finds that 
further development with respect to the issue on appeal in 
this case is warranted.  Accordingly, this case is REMANDED 
to the M&ROC for the following actions:	

1.  The M&ROC should obtain all medical 
records including consultation reports, 
progress notes, diagnostic testing 
reports, laboratory reports, and 
discharge summaries related to the 
veteran's hospitalization at the Hines 
VAMC Blind Rehabilitation Center in March 
2003.

2.  Once the complete records relating to 
the above hospitalization are obtained by 
the M&ROC, the M&ROC should determine 
whether a VA medical examination or 
opinion is necessary in order to make a 
decision on the veteran's claim.

3.  In addition to the development 
requested above, the M&ROC must review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

4.  The M&ROC should then readjudicate 
the veteran's claim for service 
connection for a disorder claimed as 
multiple joint pain to include the low 
back, and bilateral ankles, knees and 
great toes, with due consideration given 
to any new evidence received since the 
time of the most recent May 2003 SOC 
issued for this claim.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



